SHEBA'S, District Judge.
From a consideration of the evidence in this case, I have reached the conclusion that the referee ruled correctly in holding (hat Thomas Brice, the father of the bankrupt, had a provable claim against the estate, and in overruling the objections thereto. The evidence, considered as a whole, does not sustain the contentions of the opposing creditors that Thomas Brice was in fact the owner of the business conducted at Qskaloosa, or that he had not in fact loaned the money to the bankrupt evidenced by the notes executed by the lat ter, or that by any representations by him made lie had estopped himself from proving up his claim as a creditor.
Upon the question of the right of the bankrupt to a discharge, the only matter of doubt is with respect to the objection that the bankrupt had failed to keep proper books of account, or records from which his true condition might be ascertained. The evidence shows that the books kept did not contain a list or statement: of the debts due from the bankrupt, and it is therefore true that from the books the true financial condition of the bankrupt could not be ascertained, but it is not shown that this was done with any fraudulent intent to conceal his financial condition, and in contemplation of bankruptcy; and the same is true with respect to the charge that two pages of the ledger have been torn out, thus leaving this book in a mutilated condition. Lt is not proven that this act was done by the bankrupt himself, or with his knowledge, and it is not made clear that the destruction of these pages of the ledger prevents the true condition of the bankrupt from being ascertained, as the testimony of the bookkeeper fends to show that the items entered on the pages torn out appeal- in other parís of the ledger. The bankrupt in this case never had, in fact, tire actual management of the business at Oskaloosa, it being in the hands of his brother-in-law, as manager for him, and the evidence wholly fails to slrow that the bankrupt has been personally guilty-of any wrongful and fraudulent practices that should debar him from his discharge; and, therefore, to defeat the discharge on the ground that the books had not been properly kept, tire evidence should be such as to fairly prove that the mode of keeping the books was with a fraudulent intent to conceal tire bankrupt’s condition, and in contemplation of bankruptcy, and this the evidence does not show in any satisfactory manner. The objections to the petition of discharge must therefore be overruled, and an order granting the discharge must be entered, as prayed for.